FILE COPY




   BRIAN QUINN
    Chief Justice
                                      Court of Appeals                            VIVIAN LONG
                                                                                      Clerk

JAMES T. CAMPBELL
      Justice
                                      Seventh District of Texas                 MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                    Potter County Courts Building                 P. O. Box 9540
                                                                                    79105-9540
                                     501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                       Amarillo, Texas 79101-2449                   (806) 342-2650

                                    www.txcourts.gov/7thcoa.aspx

                                          October 1, 2015

Donna Christie                                      Randall C. Sims
Attorney at Law                                     District Attorney
612 S. Van Buren                                    501 S. Fillmore, Suite 5A
Amarillo, TX 79101                                  Amarillo, TX 79101
* DELIVERED VIA E-MAIL *                            * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00322-CR, 07-15-00323-CR
          Trial Court Case Number: 69690-D, 70702-D

Style: Malcolm Brown v. The State of Texas

Dear Counsel:

          The following was filed Thursday, October 01, 2015, in the captioned appeal:

                     Reporter’s Record (1 volume)

                                                      Very truly yours,
                                                      Vivian Long
                                                      VIVIAN LONG, CLERK

 xc:       Honorable Don R. Emerson (DELIVERED VIA E-MAIL)
           Jill Zimmer (DELIVERED VIA E-MAIL)